Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1, 3 – 10, 12 – 19 are allowable, because prior art does not teach:
(Claim 1) wherein the base substrate comprises a first surface and a second surface opposite to the first surface, and the electrode columns protrude from the first surface and the second surface respectively, forming first contacts on the first surface and second contacts on the second surface.
(Claim 10) wherein forming the electrode columns in the plurality of through holes, comprises:
depositing a metal thin film on the base substrate with the plurality of through holes, and patterning the metal thin film by a patterning process to form a seed layer on a side wall of each of the plurality of through holes;
forming the electrode columns in the plurality of through holes by an electroplating process;
wherein the electrode columns protrude from a first surface and a second surface of the base substrate respectively, forming first contacts on the first surface and second contacts on the second surface; 
the second surface is a surface opposite to the first surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 7, 2022